 1   PETER KMETO
     Attorney at Law
 2   State Bar #78827
     1001 G Street, Suite 205
 3   Sacramento, CA 95814
     (916)444-7420; FAX: (916) 914-2357
 4   email: pkmeto@sbcglobal.net

 5   Attorney for: JOSEPH WILLIAM MANZO

 6                      IN THE UNITED STATES DISTRICT COURT

 7                   FOR THE EASTERN DISTRICT OF CALIFORNIA

 8   UNITED STATES OF AMERICA,                     CASE: 2:18-CR-00178-KJM

                  Plaintiff,                       STIPULATION AND PROPOSED ORDER
 9                                                 MODIFYING CONDITIONS OF RELEASE
     vs.
10
     JOSEPH WILLIAM MANZO,
11
                  Defendant.
12

13
                  Defendant: JOSEPH WILLIAM MANZO, through his attorney, PETER
14
     KMETO, and the United States of America, through its counsel of record, TIMOTHY H.
15   DELGADO, stipulate and agree to the following:

16                1. That while under Pretrial Release conditions ordered by the Hon.

17   CAROLYN K. DELANEY, on November 14, 2018, Defendant has demonstrated the

18   need for a more structured approach to combating his drug addiction.

19

20
                                               1
21
 1                2. That the Special Conditions of Release ordered by the Hon. CAROLYN

 2   K. DELANEY, on November 14, 2018 be modified with the addition of the following

 3   condition:

                  “16. You must participate in a cognitive behavioral therapy program
 4
     as directed by the pretrial services officer. Such programs may include group
 5
     sessions led by a counselor or participation in a program administered by the
 6
     Pretrial Services office.”
 7
                  IT IS SO STIPULATED.
 8
                  Dated: June 13, 2019             /s/ TIMOTHY H. DELGADO
 9
                                                   Assistant US Attorney
                                                   for the Government
10
                  Dated: June 13, 2019             /s/ PETER KMETO
11                                                 Attorney for Defendant
                                                   JOSEPH WILLIAM MANZO
12

13
                                            ORDER
14
            UPON GOOD CAUSE SHOWN and the stipulation of the two parties IT IS
15
     ORDERED that Defendant, JOSEPH WILLIAM MANZO’s, Special Conditions of
16
     Release ordered by the Hon. CAROLYN K. DELANEY, on November 14, 2018, be
17
     modified with the addition of the following condition:
18
                         16. You must participate in a cognitive behavioral therapy
19
     program as directed by the pretrial services officer. Such programs may include
20
                                               2
21
 1   group sessions led by a counselor or participation in a program administered by

 2   the Pretrial Services office.

 3

 4   Dated: June 13, 2019                 _____ ______    ________
                                          Hon. EDUMUND F. BRENNAN
 5                                        UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                            3
21
